Citation Nr: 1229667	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  09-38 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD) with dysthymic disorder, rated 30 percent disabling until February 9, 2012 and 50 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in New Orleans, Louisiana.  It was remanded by the Board for additional development in January 2012 and has now been returned to the Board for appellate disposition.


FINDINGS OF FACT

1.  Prior to February 9, 2012, the Veteran did not exhibit occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

2.  Beginning February 9, 2012, the Veteran did not exhibit occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain successful relationships.



CONCLUSIONS OF LAW

1.  Prior to February 9, 2012, the criteria for a rating in excess of 30 percent for PTSD were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.130, Diagnostic Code 9411 (2011).

2.  Beginning February 9, 2012, the criteria for a rating in excess of 50 percent for PTSD were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.     

In this case, the Veteran was sent a letter in June 2006 which explained what the evidence needed to show in order to establish service connection for a claimed disability, as well as what evidence VA would seek to obtain on behalf of the claimant and what evidence the claimant needed to submit.

The Veteran's claim for a higher rating for PTSD is a downstream issue from his claim for entitlement to service connection for that disability.  The RO granted service connection for PTSD and assigned a 30 percent rating.  The Veteran then filed a notice of disagreement arguing that he should have received a higher rating. In these types of circumstances, VA is not required to issue a new VCAA letter.  See VAOPGCPREC 8-2003.  In this precedential opinion, the General Counsel held that although VA is required to issue a statement of the case (SOC) if the downstream issue is not resolved, 38 U.S.C.A. § 5103(a) does not require separate notice of the information and evidence necessary to substantiate the newly raised issue. Id.  Here, the Veteran was sent an SOC addressing the appropriate rating for his PTSD in August 2009.  Most recently, his case was readjudicated in a supplemental statement of the case (SSOC) in February 2012

In addition to its duties to provide the aforementioned notices to claimants, VA also must make reasonable efforts to assist the claimant with obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including service treatment records and VA treatment records.  The Board acknowledges that VA treatment records reflect that the Veteran told a psychologist at VA that he was receiving treatment at a Vet Center and those records are not in the claims file.  However, the Veteran was sent a letter in  January 2012 that specifically requested that he identify and provide authorizations for all providers who treated his PTSD.  He did not respond to this letter.  The Board notes that "[t]he duty to assist is not always a one way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Since the Veteran failed to identify the Vet Center where he was treated or provide a release enabling VA to obtain these records, VA could not obtain his Vet Center records and VA made sufficient efforts to assist the Veteran in this area.  Appropriate VA examinations were provided to the claimant.  

 Initial Rating

The Veteran contends that he should receive a higher rating for his PTSD, rated 30 percent disabling until February 9, 2012 and 50 percent disabling thereafter.  

Disability ratings are determined by applying criteria that are set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. Part 4).  Ratings are based on average impairments of earning capacity resulting from particular diseases and injuries and the residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic codes set forth in 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In cases, such as this one, in which a claim for a higher evaluation arises out of the initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the claim and appellate process. See generally Fenderson v. West, 12 Vet. App. 119 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

An initial psychology screening note in September 2005 indicated that the Veteran showed indications of mild PTSD.  The Veteran was fully oriented.  He denied having problems with drugs or alcohol.  He had no suicidal or homicidal ideation.  He rarely had urges to hurt others and had not recently been in any physical confrontations.  He seldom got annoyed or irritated.  He was married for more than 20 years, had three children, and considered his family to be close-knit.  He had no interest in making friends and mostly kept to himself.  A follow up note in October 2005 indicated that the Veteran worked part time as a security guard to keep his mind occupied.  He was able to cope with his depressive symptoms without medication.  His social life revolved around his church and family and he had few social interactions outside of those sources.

Subsequent treatment notes reflect that the Veteran regularly attended continuing group therapy meetings for PTSD prior to, and over the course of, most of the appeal period.  However, notes from these sessions provide little insight into the severity of the Veteran's symptoms.

He was first examined by VA in February 2007.  At that time, he was not taking any psychotropic medications.  He did not receive individual therapy.  He did attend group therapy.  He reported that the group was helpful.  

The Veteran started college in the military and completed his studies while he was in the Reserve.  He was married with three adult children.  He characterized his relationship with his wife as "normal" and said he got along well with his children.  He visited them frequently and enjoyed spending time with them and his grandchildren.  He had friends, but he did not consider any of them close.  He reported that he had difficulty trusting people, including his wife.  He was afraid of how he might behave if he became angry and he isolated himself to avoid problems in this area.  However, he was active in his church.  He volunteered to do grounds keeping work for his church and he sometimes met with other Veterans for breakfast.  There was no history of violence or assaultiveness.

The examiner assessed the Veteran to be unimpaired with respect to employment and self-care, mildly impaired with regard to family role functioning, leisure time pursuits, and physical health, and moderately impaired in social/interpersonal relationships.  

At the examination he was clean, neatly groomed, and appropriately dressed.  There was no psychomotor activity.  The Veteran was cooperative, friendly, and attentive.  His affect was appropriate and he was in a good mood.  He described himself as feeling tense.  He was not able to do serial 7s, but he was able to spell a word forwards and backwards.  He was fully oriented.  Thought process and thought content were unremarkable.  There were no delusions.  He understood the outcome of his behavior.  His intelligence was average.  There were no hallucinations or inappropriate behaviors.  The Veteran reported that his sleep was not restful and he awoke several times per night.  His dreams were sometimes disturbing and sometimes related to his military experiences.  He slept an average of 5 hours per night.  Sometimes he took short naps during the day.  He did not have panic attacks or obsessional rituals.  He could interpret proverbs appropriately.  He did not have any suicidal thoughts, he reported that he did sometimes have homicidal thoughts but no intention to act on them.  He had good impulse control, and reported that he controlled his anger by avoiding people who irritated him.  He was able to maintain his personal hygiene.  He was slightly impaired with respect to shopping and recreational activities but otherwise his activities of daily living were unaffected.  Remote memory was normal and recent memory was mildly impaired.  

The Veteran had PTSD symptoms related to reexperiencing the traumatic event, avoidance of stimuli associated with the trauma and numbing of general responsiveness, and persistent symptoms of increased arousal.  The symptoms were chronic but generally of mild severity and/or intermittent.  He was competent to handle funds.  He had not lost any work in the past year due to PTSD.  He had some decreased concentration at work.  He was assigned a GAF of 65.  This is generally indicative of symptoms that are considered to be mild, or which cause some difficulty in social, occupational, or school functioning although the individual is generally functioning pretty well and has some meaningful personal relationships.  

In his notice of disagreement dated in May 2007 the Veteran reported that he should receive a higher rating because he had a Purple Heart.  

On his VA Form 9 dated in September 2009 the Veteran reiterated his contention that he should receive a higher rating because he had a Purple Heart.  He reported that his symptoms were worsening.

The Veteran was reexamined by VA on February 9, 2012.  The examiner assessed the Veteran as having occupational and social impairment with occasional decreases in efficiency and intermittent periods of inability to perform occupational tasks, but generally functioning pretty well.

The Veteran had been married to the same woman for 44 years.  The Veteran is close to her brother who calls every day.  They are raising his grandson since the Veteran's daughter passed away, and the Veteran found the child irritating at times despite his being well behaved.  He goes to a PTSD group and to church where he is a deacon every week.  He goes to a monthly breakfast for veterans.  The Veteran was retired.

The Veteran was not taking any psychotropic medications although he used antihistamines to help him sleep.  The Veteran had symptoms of reexperiencing the traumatic event, persistent avoidance of stimuli associated with the event, and persistent symptoms of increased arousal.  He had anxiety, suspiciousness, and panic attacks that occurred less often than weekly,  He had chronic sleep impairment and mild memory loss.  He endorsed persistent delusions or hallucinations, although no description of these was provided. 

The examiner assigned a GAF of 65.  He noted that the Veteran reported a sufficient number of symptoms to  diagnose PTSD, although most of the symptoms were mild in intensity or low in frequency.  The Veteran was capable of managing his own funds.  

The Veteran's PTSD is evaluated under 38 C.F.R. 4.130, Diagnostic Code 9411.  

A rating of 30 percent is assigned where the Veteran exhibits occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).

A rating of 50 percent is assigned where the Veteran exhibits occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A rating of 70 percent is assigned where the Veteran exhibits occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain successful relationships.

A rating of 100 percent is assigned where the Veteran exhibits total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

At the outset, the Board recognizes that the rating schedule does not provide an exclusive list of symptoms.  In entering the decision below, the Board has considered all the appellant's symptoms as well as the medical findings and opinions set out.

The evidence does not show that the Veteran met the criteria for a rating in excess of 30 percent prior to February 9, 2012.  The Veteran did not have a flattened affect, his speech was normal, he did not endorse panic attacks weekly or more often, and there was no evidence of difficulty understanding complex commands.  There was mild impairment of short term memory.  Judgment was adequate and the Veteran interpreted proverbs correctly demonstrating intact abstract thinking.  He was somewhat depressed, but not overly so.  He lacked an interest in establishing close friendships but he was actively involved in his church community and got along well with family members.  The psychologist who examined the Veteran in February 2007 noted that the Veteran was moderately impaired with respect to social situations but otherwise was mildly impaired to unimpaired.  He assigned a GAF of 65 which is consistent with mild impairment.  It was indicated that there was no impairment with his employment.  These symptoms are not severe enough to warrant a higher rating.

Beginning February 9, 2012, the Veteran's symptoms were not severe enough to warrant a rating in excess of 50 percent.  The examiner did not assess the Veteran to have occupational and social impairment with deficiencies in most areas.  There was no suicidal ideation, obsessive rituals, illogical, obscure, or irrelevant speech, or near continuous panic or depression which affected his ability to function independently, appropriately, and effectively.  While he had panic attacks, these occurred less often than weekly.  The Veteran had mild depression but this was not severe enough to significantly interfere with his functioning, as evidenced by his ability to remain active in his church while serving as a deacon.  There was no evidence of impaired impulse control or neglect of personal appearance or hygiene.  Difficulty in adapting to stressful circumstances was not shown, nor was an inability to establish and maintain effective relationships although there was some difficulty in this area.  Rather the Veteran was socially active in church, had a close relationship with his brother in law to whom he spoke on the phone daily, and met with other Veterans at social events.  No symptoms of similar severity to these were shown.  The examiner assigned a GAF of 65, denoting mild impairment.  

The Board finds that the Veteran's symptoms do not present such an exceptional disability picture as to render the schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also Thun v. Peake, 11 Vet. App. 111, 115 (2008) (the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular evaluation is inadequate).  The current rating schedule contemplates the impairment shown.  There is no significant employment impairment shown nor are there such significant symptoms shown that extraschedular provisions are for consideration.


ORDER

A rating in excess of 30 percent for PTSD for the period prior to February 9, 2009 is denied.  

A rating in excess of 50 percent for PTSD for the period beginning February 9, 2009 is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


